Judgment of the Supreme Court, New York County (Martin Rettinger, J.), rendered April 12, 1988, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree and sentencing him to concurrent indeterminate terms in prison of 4 Vi to 9, 4 Vi to 9 and 3 to 6 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. (People v Bleakley, 69 NY2d 490.) Defendant, an unusually large man and wearing a distinctive shirt, was observed approximately two minutes by the undercover officer to whom he sold cocaine in the foyer of a Lenox Avenue social club. When he was arrested moments later at the same club he was *786in possession of the prerecorded buy money. Defendant’s explanation, supported by the codefendant, that he had gone to the social club to pay a debt to codefendant Timmy Ford, had received as change the $10 prerecorded bill, and that the crime was committed by one Derek Moore, who allegedly left the premises as defendant was arriving, strains credibility, in view of discrepancies between defendant’s and Ford’s descriptions of Moore, the fact that Ford’s testimony was impeached by prior inconsistent statements, and the fact that, according to police testimony, defendant had more than $10 in prerecorded buy money at the time of his arrest.
Concur — Murphy, P. J., Sullivan, Carro and Milonas, JJ.